DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recites the limitations, wherein “the thermoelectric apparatus such that operation of the thermoelectric apparatus causes the film to decrease in temperature by an amount sufficient to directly cool the instrument panel” in lines 11-12, is a new matter. There is insufficient support in the original application for the recited claim limitations. Appropriate correction is required.
to directly cool the instrument panel” in lines 16-17, is a new matter. There is insufficient support in the original application for the recited claim limitations. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thermoelectric apparatus such that operation of the thermoelectric apparatus causes the film to decrease in temperature by an amount sufficient to directly cool the instrument panel" in lines 11-12, renders the claim indefinite. This recitation render the claim indefinite since it is not clear what the term “directly” structurally required.
Claim 18, recites the limitations, wherein “the thermoelectric apparatus causes the film to decrease in temperature by an amount sufficient to directly cool the instrument panel” in lines 16-17, renders the claim indefinite. This recitation render the claim indefinite since it is not clear what the term “directly” structurally required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tait et al. (US 2018/0111527) in view of Price (US 5,646,455) and further in view of Yang et al. (US 8,316,650).
In regard to claim 1, fig. 1-12 of Tait discloses a cooling assembly comprising:

a thermoelectric apparatus (20/70) coupled to one of the first and second surfaces [the bottom/inside surface of 18] (See fig. 9-12; ¶ 0050-0052);
wherein the thermoelectric apparatus (20/70) includes a first conductive plate (74) and a second conductive plate (82) spaced apart from each other (see at least fig. 5), and wherein the first and second conductive plates are configured to be at different temperatures from each other during operation of the thermoelectric apparatus (fig. 5; ¶ 0048-0061) and
a film (28) secured to one of the first and second surfaces of the panel [the bottom/inside surface of 18] and thermally connected to one of the first (74) and second conductive plates of the thermoelectric apparatus such that operation of the thermoelectric apparatus causes the film to decrease in temperature by an amount sufficient to directly cool the panel (See fig. 5, 9-12; ¶ 0059-0060, 0073). In this case, directly cool is defined as from one assembly (Tait: film) to cool another assembly (Tait: panel- inside surface of 18).
Tait teaches a cooling assembly used to cool/heat a seat panel/sheet, wherein the panel/sheet including a first surface and a second surface opposing the first surface, but does not teach the panel/sheet is an instrument panel. However, Price teaches heating and cooling apparatus for an automobile comprised of a control panel secured to a dashboard of an automobile, wherein at least one thermoelectric mechanism is mounted to an underside of a dashboard of an automobile. The thermoelectric mechanism is electrically coupled to the control panel (See Price, Abstract, Col. 3, lines 11-24; col. 4, lines 11-32). 
In addition, Yang also teaches system and method for heating and cooling a vehicle, a vehicle 12 further includes an internal cabin area 18, in which various internal vehicle surfaces 20, wherein, the term "internal vehicle surface" refers to any surface located inside the internal cabin area 18 of the vehicle 12 [which also implicitly include the instrument panel surface inside the cabin], where such surface 20 is in intimate contact with a vehicle 12 passenger for a time period. A non-limiting example of an internal vehicle surface 20 is a passenger seat 20PS. Other non-limiting examples of the internal vehicle surface 20 include a steering wheel 20SW, arm rests 20AR, interior surfaces of door panels, and/or other similar surfaces located inside the internal cabin area 18, wherein the thermoelectric (TE) unit 22 is directly disposed on or in the internal surface 20 to cool the surface (See col. 2, line 51 to col. 3, line 2; col. 3, line 48 to col. 4, line 4; fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the cooling assembly of Tait by coupling the thermoelectric apparatus to a different area of the vehicle, e.g., on the instrument panel, as taught by Yang/Price, for the same purpose of providing cooling/heating to different parts of the vehicle system like the interior of the vehicle including the instrument panel.

In regard to claim 2, Tait discloses the assembly as set forth in claim 1 wherein the first conductive plate (74) is configured to decrease in temperature during operation of the thermoelectric apparatus (70) and the second conductive plate (82) is configured to increase in temperature during operation of the thermoelectric apparatus (See Tait, fig. 5; ¶ 0051-0060).
In regard to claim 3, Tait discloses the assembly as set forth in claim 2 wherein the film (28) is secured to the second surface of the instrument panel (18, as modified above by Price) and the film is thermally connected to the first conductive plate [74] (See fig. 5).
In regard to claim 4, Tait discloses the assembly as set forth in claim 3 wherein the film (28) decreases in temperature as the first conductive plate decreases in temperature due to the thermal connection between the film and the first conductive plate (See fig. 5, 10, 12; ¶ 0051-0056).
In regard to claim 5, Tait discloses the assembly as set forth in claim 3 further including a fastening feature (90) attached to the film (28) and the first conductive plate (74) to thermally connect the film and the first conductive plate (See Tait fig. 5; ¶ 0072). Tait teaches Silicone sealant which is a liquid form of adhesive.
In regard to claim 6, Tait discloses the assembly as set forth in claim 5 wherein the fastening feature is an adhesive formed of a thermally conductive material (See Tait fig. 5; ¶ 0072). Tait teaches Silicone sealant which is a liquid form of adhesive.
In regard to claim 7, Tait discloses the assembly as set forth in claim 1 further including a heat exchanger (88) coupled to one of the first and second conductive plates [82] (See Tait, fig. 5; ¶ 0070).
In regard to claim 8, Tait discloses the assembly as set forth in claim 7 wherein the heat exchanger (88) is coupled to the second conductive plate (82) to remove heat (via the fan 84) from the thermoelectric apparatus (See Tait, at least fig. 5, 10, 12; ¶ 0071, 0074, 0076).
In regard to claim 9, Tait discloses the assembly as set forth in claim 8 wherein the heat exchanger includes a fan (84) configured to move heated air away from the thermoelectric apparatus (See Tait, at least fig. 5, 10, 12; ¶ 0071, 0074, 0076).
In regard to claim 10, Tait discloses the assembly as set forth in claim 8 wherein the heat exchanger includes a plurality of fins (88) secured to the second conductive plate and configured to absorb heat from the second conductive plate (See Tait, fig. 5; ¶ 0070).
In regard to claim 11, Tait discloses the assembly as set forth in claim 10 wherein the heat exchanger includes a fan (84) disposed adjacent to the fins (88) and configured to move air over the fins and expel the air heated via the fins away from the thermoelectric apparatus (See fig. 5; ¶ 0048, 0069, 0071).
In regard to claim 13, Tait discloses the assembly as set forth in claim 1 wherein the film (28) is formed of graphene (See Tait ¶ 0062-0063).
In regard to claim 17, Tait discloses the assembly as set forth in claim 1:
wherein the thermoelectric apparatus (20/70) is coupled to the second surface of the instrument panel [the bottom/inside surface of 18, as modified above by Price] (See fig. 5, 10, 12);
wherein the first conductive plate (74) is configured to decrease in temperature during operation of the thermoelectric apparatus and the second conductive plate is configured to increase in temperature during operation of the thermoelectric apparatus (See fig. 5, 10, 12; ¶ 0051-0060);
wherein the film (28) is secured to the second surface of the instrument panel (the bottom/inside surface of 18, as modified above by Price) and at least partially abuts the second surface of the instrument panel (See fig. 5, 10, 12);
wherein the film (28) is thermally connected to the first conductive plate (74); wherein the film (28) decreases in temperature due to the thermal connection with the first conductive plate (See fig. 5, 10, 12; ¶ 0051-0056);

further including a heat exchanger (88) coupled to the second conductive plate (82) to remove heat from the second conductive plate; wherein the heat exchanger includes a plurality of fins (88) secured to the second conductive plate (88) and configured to absorb heat from the second conductive plate (See fig. 5, 10, 12; ¶ 0071, 0074, 0076); and
wherein the heat exchanger includes a heat removal apparatus (84) configured to move heat from the fins away from the thermoelectric apparatus (See fig. 5, 10, 12; ¶ 0048, 0069, 0071).

In regard to claim 18, fig. 1-12 of Tait discloses a passenger compartment for a vehicle; the passenger compartment comprising:
an instrument panel include an instrument cluster having a face configured to be visible inside the passenger compartment (see ¶ 0003; 0030, in this case it is obvious for the vehicle of Tait to have an instrument panel with an instrument to configured to be visible inside the passenger compartment); 
wherein Tait discloses an occupant support/seat adapted for use in the vehicle, wherein a cooling assembly (20) coupled to a panel (seat cover 16/18); wherein the panel (seat cover 16/18) including a first surface (top surface of 18) and a second surface (a bottom/inside surface of 18) opposing the first surface (See at least fig. 9-12; ¶ 0030-0031, 0047, 0050);
a thermoelectric apparatus (20/70) coupled to one of the first and second surfaces [the bottom/inside surface of 18] (See fig. 9-12; ¶ 0050-0052);

a film (28) secured to one of the first and second surfaces of the panel [the bottom/inside surface of 18] and thermally connected to one of the first (74) and second conductive plates of the thermoelectric apparatus such that operation of the thermoelectric apparatus causes the film to decrease in temperature by an amount sufficient to directly cool the panel (See fig. 5, 9-12; ¶ 0059-0060). . In this case, directly cool is defined as from one assembly (Tait: film) to cool another assembly (Tait: panel- inside surface of 18).
Tait teaches a cooling assembly used to cool/heat a panel/sheet, wherein the panel/sheet including a first surface and a second surface opposing the first surface, but does not teach wherein the instrument panel includes a first surface and a second surface opposing the first surface; wherein at least a portion of the first surface of the instrument panel and the face of the instrument cluster are configured to be visible inside the passenger compartment, wherein the cooling assembly coupled on the surface of instrument panel. 
However, fig. 1-6 of Price teaches a vehicle with a passenger compartment comprising: an instrument panel include an instrument cluster having a face; wherein the instrument panel includes a first surface and a second surface opposing the first surface, wherein at least a portion of the first surface of the instrument panel and the face of the instrument cluster are configured to be visible inside the passenger compartment; a cooling assembly (20) coupled to the instrument panel, heating and cooling apparatus for an automobile comprised of a control panel secured to a dashboard of an automobile, wherein at least one thermoelectric mechanism is mounted to an 
In addition, Yang also teaches system and method for heating and cooling a vehicle, a vehicle 12 further includes an internal cabin area 18, in which various internal vehicle surfaces 20, wherein, the term "internal vehicle surface" refers to any surface located inside the internal cabin area 18 of the vehicle 12 [which also implicitly include the instrument panel surface inside the cabin], where such surface 20 is in intimate contact with a vehicle 12 passenger for a time period. A non-limiting example of an internal vehicle surface 20 is a passenger seat 20PS. Other non-limiting examples of the internal vehicle surface 20 include a steering wheel 20SW, arm rests 20AR, interior surfaces of door panels, and/or other similar surfaces located inside the internal cabin area 18, wherein the thermoelectric (TE) unit 22 is directly disposed on or in the internal surface 20 to cool the surface (See col. 2, line 51 to col. 3, line 2; col. 3, line 48 to col. 4, line 4; fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the cooling assembly of Tait by coupling the thermoelectric apparatus to a different area of the vehicle, e.g., on the instrument panel, as taught by Yang/Price, for the same purpose of providing cooling/heating to different parts of the vehicle system like the interior of the vehicle including the instrument panel.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the cooling assembly of Tait by coupling the thermoelectric apparatus to a different area of the vehicle, e.g., behind the instrument panel, as taught by Price, for the same purpose of providing cooling/heating to different parts of the vehicle system like the interior of the vehicle.
In regard to claim 19, Tait discloses the passenger compartment as set forth in claim 18:
wherein the thermoelectric apparatus (20/70) is coupled to the second surface of the instrument panel [the bottom/inside surface of 18, as modified above by Price] (See fig. 5, 10, 12);
wherein the first conductive plate (74) is configured to decrease in temperature during operation of the thermoelectric apparatus and the second conductive plate is configured to increase in temperature during operation of the thermoelectric apparatus (See fig. 5, 10, 12; ¶ 0051-0060);
wherein the film (28) is secured to the second surface of the instrument panel (the bottom/inside surface of 18, as modified above by Price) and at least partially abuts the second surface of the instrument panel (See fig. 5, 10, 12);
wherein the film (28) is thermally connected to the first conductive plate (74) (See fig. 5, 10, 12); wherein the film (28) decreases in temperature due to the thermal connection with the first conductive plate (See fig. 5, 10, 12; ¶ 0051-0056);
wherein the cooling assembly further includes an adhesive (90) formed of a thermally conductive material, and the adhesive thermally connects the film (28) and the first conductive plate [74] (See fig. 5; ¶ 0072);
wherein the cooling assembly further includes a heat exchanger (82) coupled to the second conductive plate (88) to remove heat from the second conductive plate;
wherein the heat exchanger includes a plurality of fins (82) secured to the second conductive plate (88) and configured to absorb heat from the second conductive plate; and wherein the heat exchanger includes a heat removal apparatus configured to move heat from the fins away from the thermoelectric apparatus (See fig. 5, 10, 12; ¶ 0071, 0074, 0076).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tait, Price and Yang as applied to claim 10 above, and further in view of Chang et al. (US 2012/0152511).
In regard to claim 12, Tait discloses the assembly as set forth in claim 10 wherein Tait teaches a heat exchanger, but does not teach the heat exchanger defines at least one fluid chamber configured to contain a liquid that absorbs heat from the fins and moves the liquid heated via the fins away from the thermoelectric apparatus.
However, Chang teaches an apparatus and method for increase, decrease or maintain the temperature of a cabin or passenger compartment, wherein an evaporator 70 having a serpentine tube bundle is used to remove heat from a plurality of fins 17 (See Chang, fig. 6, 7; ¶ 0050-0051). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the heat exchanger system of Tait by using at least one fluid chamber with a liquid to absorbs heat from the fins and moves the liquid heated via the fins away, as taught by Chang, for the purpose providing a more effective way heat transfer to withdraw heat away from the fins. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tait, Price and Yang as applied to claim 1 and 13 above, and further in view of Cauchy (US 2017/0354190).
In regard to claims 14-16, Tait discloses the assembly as set forth in claim 1 or 13, wherein Tait teaches the film (28) is formed of graphene, but does not explicitly teach the graphene has a thermal conductivity of about 1200 to about 2000 Watts/meter-Kelvin or about 3000 to about 5000 Watts/meter-Kelvin at room temperature.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tait, Price and Yang as applied to claim 18 above, and further in view of De Castelet (US 3,355,900).
In regard to claim 20, Tait discloses the passenger compartment as set forth in claim 18:
wherein the thermoelectric apparatus (20) is a first thermoelectric apparatus and the film (28) is a first film (See fig. 5, 10, 12);
wherein the first thermoelectric apparatus (20) is coupled to the second surface of the instrument panel [the bottom/inside surface of 18, as modified above by Price];
wherein the first film (28) is secured to the second surface of the instrument panel (the bottom/inside surface of 18, as modified above by Price) and the first film (28) is thermally connected to the first conductive plate (74) of the first thermoelectric apparatus (See fig. 5, 10, 12);
fig. 9 and 11 of Tait discloses teaches two thermoelectric apparatus that include a first conductive plate and a second conductive plate spaced apart from each other); wherein the cooling assembly further includes a second film (28) secured to the second surface of the instrument panel [the bottom/inside surface of 18, as modified above by Price] (see fig. 9 and 11) and the second film (28) is thermally connected to the first conductive plate of the second thermoelectric apparatus (see fig. 9, 10 and 12); wherein the first conductive plate (74) of the first thermoelectric apparatus and the first conductive plate (74) of the second thermoelectric apparatus are both configured to decrease in temperature during operation of the respective first and second thermoelectric apparatuses (See fig. 9- 12; ¶ 0051-0060); wherein the second conductive plate (88) of the first thermoelectric apparatus and the second conductive plate (88) of the second thermoelectric apparatus are both configured to increase in temperature during operation of the respective first and second thermoelectric apparatuses (See at least ¶ 0051-0060); wherein the first film (28) decreases in temperature as at least the first conductive plate (74) of the first thermoelectric apparatus decreases in temperature due to the thermal connection between the first film (28) and the first conductive plate (74) of the first thermoelectric apparatus (See ¶ 0031-0032, 0051-0060).
Tait discloses a first film and a second film (28) in thermal contact to their respective first conductive plate, but does not teach the first film is in thermally connected to the first conductive plate of the second thermoelectric apparatus.
However, De Castelet teaches a vehicle air conditioning device utilizing a plurality of thermoelectric elements (16a, 16b), wherein thermoelectric elements comprises a plurality of . 

Response to Arguments
Applicant's arguments in view of the amended claims have been fully considered but are moot in view of the new ground(s) of rejection (in view of Yang), unless otherwise noted below.
Applicant's arguments (Remarks pages 7-9) that Price identifies a dashboard and a thermoelectric mechanism is mounted to the underside of the dashboard. However, as mentioned above, Price teaches that “[t]he thermoelectric heating and cooling mechanism 20 serves to selectively heat or cool an interior of an automobile 102.” (emphasis added; see column 4, lines 25-29 of Price). Furthermore, Price teaches that the dashboard 100 is simply a mounting point for the control panel 12 and the thermoelectric heating and cooling mechanism 20. Hence, Price fails to teach that the thermoelectric heating and cooling mechanism 20 serves to cool the dashboard 100. Instead, Price teaches heating/cooling an interior of an automobile via the thermoelectric heating and cooling mechanism, not an instrument panel. As such, Price fails to teach cooling an instrument panel as recited in independent claims 1 and 18. More specifically, Price fails to teach “a film secured to one of the first and second surfaces of the instrument panel 
In response, examiner respectfully disagree. By modifying the teaching of Tait, by coupling/attaching the thermoelectric apparatus of Tait into the instrument panel (obvious as taught by Price) instead of the seat of the vehicle, for the same purpose of providing cooling/heating to the instrument panel. Because it is obvious to one of ordinary skill in the art, by applying the thermoelectric apparatus of Tait into instrument panel surface one could simply provide the same purpose of cooling to the instrument panel surface. This is also evident by the new reference wherein Yang, wherein Yang teaches system and method for heating and cooling a vehicle, a vehicle 12 further includes an internal cabin area 18, in which various internal vehicle surfaces 20, wherein, the term "internal vehicle surface" refers to any surface located inside the internal cabin area 18 of the vehicle 12 [which also implicitly include the instrument panel surface inside the cabin], where such surface 20 is in intimate contact with a vehicle 12 passenger for a time period. A non-limiting example of an internal vehicle surface 20 is a passenger seat 20PS. Other non-limiting examples of the internal vehicle surface 20 include a steering wheel 20SW, arm rests 20AR, interior surfaces of door panels, and/or other similar surfaces located inside the internal cabin area 18, wherein the thermoelectric (TE) unit 22 is directly disposed on or in the internal surface 20 to cool the surface (See col. 2, line 51 to col. 3, line 2; col. 3, line 48 to col. 4, line 4; fig. 1). Therefore, the argument is not persuasive. 
Applicant's arguments (Remarks pages 9-10) that Tait’s principle operation centers on heating/cooling a seat as an occupant is sitting on the seat, but Price’s principle operation centers 
In response, the examiner strongly disagree. The modification is simply made to show that the thermoelectric cooling assembly of Tait could be positioned in another location of the vehicle (in this case to the instrument panel surface) for the same purpose of providing cooling to the new location or surface of the vehicle. Nowhere in Tait’s teaching state, changing the location of the thermoelectric into another location of the vehicle system could alter the principle of operation or unsatisfactory for its intended purpose. Therefore, the argument is a mere allegation of the applicant without substantiate evidence. Therefore, the argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763